DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is based on the communications filed 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 – 4, 9, 11, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are in regards to the limitation “of correlations of the audio stream,” since correlations implies a relationship between two or more things and only “the audio stream” is recited. Claims 3, 4, 9, 11, 13, and 14 are rejected due to dependency and due to also including the further recitations of “frequency distribution of correlations”. 
Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5 – 8, 10, 15, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by McGrath et al. (US 6,741,706 B1), hereinafter McGrath.

Claim 1: McGrath discloses a method of controlling generation of a 3D audio stream (see at least, “A method of processing a series of input audio signals representing a series of virtual audio sound sources placed at predetermined positions around a listener to produce a reduced set of audio output signals for playback over speaker devices placed around a listener,” McGrath Abstract), the method comprising: 
accessing an audio stream (see at least, “The custom DSP 200 takes the input data from the disc and outputs stereo signals to a digital analogue converter 201 which provides analogue outputs which are amplified 204, 205 for providing left and right speaker outputs,” McGrath Column 9 Lines 51 – 55); 
determining a value of a feature associated with the audio stream (see at least, “Embodiments preferably have some method of switching the "binauraliser" effect on and off and may incorporate a method of switching between equaliser settings for different sets of headphones or controlling other variations in the processing performed, including, perhaps, output volume,” McGrath Column 9 Lines 20 – 25, “A binauralizer switch 28 can be provided for turning on and off the binauralizer effect,” McGrath Column 9 Lines 57 – 58, “The embodiment may incorporate a distance or "zoom" control which allows the listener to vary the perceived distance or environment of the sound source. In a preferred embodiment this control is implemented as a slider control,” McGrath Column 10 Lines 57 – 60); 
selecting one or more 3D control parameters from a set of 3D control parameters, the selecting being based on the value of the feature associated with the audio stream (see at least, “Further modifications can include utilizing a variable control to alter the impulse response functions in a predetermined manner,” McGrath Column 3 Lines 13 – 15, “Implementation of such a control can comprise utilizing different sets of filter responses for different distances,” McGrath Column 11 Lines 2 – 4); and 
generating the 3D audio stream based on the selected one or more 3D control parameters (see at least, “When this control is at its minimum the sound appears to come from very close to the ears and may, in fact, be plain unbinauralised stereo. At this control's maximum setting the sound is perceived to come from a distance. The control can be varied between these extremes to control the perceived "out-of-head" -ness of the sound. By starting the control in the minimum position and slider it towards maximum, the user will be able to adjust to the binaural experience quicker than with a simple binaural on/off switch,” McGrath Column 10 Line 57 – Column 11 Line 2).

Claim 5: McGrath discloses the method of claim 1, wherein the one or more 3D control parameters comprises at least one of a list of positional impulse responses (PIRs), a list of identifiers allowing to retrieve PIRs, a number of PIRs (see at least, “Further modifications can include utilizing a variable control to alter the impulse response functions in a predetermined manner,” McGrath Column 3 Lines 13 – 15, “For each channel, a left and right impulse response function is applied,” McGrath Column 4 Lines 8 – 9), a list of positions of PIRs and/or a list of identifiers allowing to retrieve positions of PIRs.

Claim 6: McGrath discloses the method of claim 1, wherein the positions of PIRs are defined by one or more of an azimuth, an elevation and/or a distance (see at least, “Further modifications can include utilizing a variable control to alter the impulse response functions in a predetermined manner,” McGrath Column 3 Lines 13 – 15, “Implementation of such a control can comprise utilizing different sets of filter responses for different distances,” McGrath Column 11 Lines 2 – 4).

Claim 7: McGrath discloses the method of claim 1, wherein the 3D control parameters comprise one or more of a gain, a delay and/or a filter to be applied to a given virtual wave front associated with a given PIR generated by an audio engine (see at least, “In this arrangement, the input signal at a rate of 96 KHz 170 is forwarded to a delayed buffer 171. The input signal is also low pass filtered 172 and then decimated 173 by factor of 2 down to a 48 KHz 10 rate which is then FIR filtered in accordance with the previously outlined system before the sample rate is doubled 175 followed by a low pass filter 176 wherein it is then added 177 to the originally delayed input signal forwarded out of delay buffer 171 which has been pre-multiplied 178 by a gain factor A The output of summer 177 forming the convolved digital output,” McGrath Column 8 Lines 6 – 16, FIG. 11).

Claim 8: McGrath discloses the method of claim 1, wherein generating the 3D audio stream comprises generating three virtual wave fronts by selecting and/or positioning three PIRs identified and/or positioned based on the one or more 3D control parameters (see at least, “Turning now to FIG. 6, there is illustrated schematically the idealized overall end result of the process of FIG. 5 for the left ear where the four input signals 90 are each subjected to a corresponding full length finite impulse response filter
91-94 before being summed 95 to form a corresponding output signal 96,” McGrath Column 5 Lines 52 – 57, “The overall system includes summations 111 and 112 for output to the left and right channels respectively. The four inputs being the front left, front right, rear left and rear right, treated symmetrically with the first input being stored in delay storage block 113 and also being multiplied 114 with frequency domain coefficients derived from a first portion of the impulse response 115 with the output going to summer 111. The right channel is treated symmetrically to produce a right channel output and shall not be further herein discussed,” McGrath Column 6 Lines 30 – 41).

Claim 10: McGrath discloses the method of claim 1, wherein selecting one or more 3D control parameters from a set of 3D control parameters comprises creating new 3D control parameters customized for the audio stream (see at least, “Unfortunately, in order to achieve a high level of realism, it is often necessary to utilize quite long impulse response functions. For example, impulse response functions of tap length of approximately 7,000 taps are not uncommon with standard 48 kHz audio signals. Again, with the arrangement of FIG. 6, excessive computational requirements can result with extended length filters. An analysis of the details of the impulse response coefficients, and some experimentation, has shown that all of the cues necessary for an accurate localisation of the sound sources is contained within the time of the direct and first few orders of reflections, and that the rest of the impulse response is only required to emphasise the "size" and "liveness" of the acoustic environment. Use can be made of this observation to separate the directional or "head" part of each of the responses (say the first 1024 taps) from the reverberation or "tail" part. The "tail" parts can all be added together, and the resulting filter can be excited with the summation of the individual input signals. This simplified implementation is shown schematically 100 in FIG. 7. The head filters 101 to 104 can be short 1024 tap filters and the signals are summed 105 and fed to the extended tail filter which can comprise approximately 6000 taps, with the results being summed 109 to be output. This process is repeated for the right ear,” McGrath Column 5 Line 41 – Column 6 Line 13).

Claim 15: McGrath discloses the method of claim 1, wherein the selecting is further based on a user input (see at least, “Embodiments preferably have some method of switching the "binauraliser" effect on and off and may incorporate a method of switching between equaliser settings for different sets of headphones or controlling other variations in the processing performed, including, perhaps, output volume,” McGrath Column 9 Lines 20 – 25, “A binauralizer switch 28 can be provided for turning on and off the binauralizer effect,” McGrath Column 9 Lines 57 – 58, “The embodiment may incorporate a distance or "zoom" control which allows the listener to vary the perceived distance or environment of the sound source. In a preferred embodiment this control is implemented as a slider control,” McGrath Column 10 Lines 57 – 60).

Claim 17 is substantially similar in scope to claims 1 and therefore is rejected for the same reasons (see also at least, “1. A semi-custom or full-custom integrated circuit designed as a DSP dedicated to the task.
2. A programmable DSP chip, for example the Motorola DSP56002. 3. One or more programmable logic devices,” McGrath Column 9 Lines 1 – 5, “This embodiment is implemented such that it can be used
as a replacement for the skip protection processor with a minimum of change to existing designs. This implementation can most probably be implemented as a full-custom integrated circuit, fulfilling the function of both existing skip protection processors and implementation of the out of head
processing. A part of the RAM already included for skip protection could be used to run the out of head algorithm for HRTF-type processing,” McGrath Column 9 Lines 37 – 45).

Claim 18 is substantially similar in scope to claim 1 and therefore is rejected for the same reasons (see also at least, “1. A semi-custom or full-custom integrated circuit designed as a DSP dedicated to the task.
2. A programmable DSP chip, for example the Motorola DSP56002. 3. One or more programmable logic devices,” McGrath Column 9 Lines 1 – 5, “This embodiment is implemented such that it can be used
as a replacement for the skip protection processor with a minimum of change to existing designs. This implementation can most probably be implemented as a full-custom integrated circuit, fulfilling the function of both existing skip protection processors and implementation of the out of head
processing. A part of the RAM already included for skip protection could be used to run the out of head algorithm for HRTF-type processing,” McGrath Column 9 Lines 37 – 45).

Allowable Subject Matter
Claims 12 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SAUNDERS whose telephone number is (571)270-1063. The examiner can normally be reached Monday-Thursday, 9:00 a.m. - 4 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH SAUNDERS JR/Primary Examiner, Art Unit 2652